COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Paul E. Archie v. Melisa Gomez: MHMRA Herman Memorial
                          Hospital

Appellate case number:    01-18-01089-CV

Trial court case number: 2016-74085

Trial court:              165th District Court of Harris County

        Appellant, Paul E. Archie, has filed a motion asserting that he has not received a copy of
the reporter’s record and requests that we order a copy of the reporter’s record to be provided. The
motion is DENIED. The court reporter filed information sheets on December 18, 2018 and
February 7, 2019 averring that a reporter’s record was not taken.
       It is so ORDERED.

Judge’s signature: __/s/ Justice Gordon Goodman________
                                 Acting individually


Date: __March 7, 2019_____